DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0166765 to Britz et al. (“Britz”), in view of U.S. Patent Application Publication No. 2010/0025559 to Rathbone et al. (“Rathbone”)

Regarding claim 1, Britz in figures 19-26 and 29-30 discloses a cellular antenna support system for attachment of a cellular communications antenna (cluster of antennas 2290) to a cellular antenna mast of a mast structure (para: 190: utility pole 2030 which can have various shapes, sizes and/or be made from various materials) comprising: a universal clamp kit having: a first and a second universal clamp plate (mounting brackets 2010/2110/2210); a first set of components (cylindrical members 1940/2240) for adapting the universal clamp plates (2010/2110/2210) to form a first clamp to clamp around the entire periphery of a first shape of cellular antenna mast structure section (see Fig. 19, the combination of brackets and cylindrical members working together to wrap around entire mast structure); and, a second set of components (1940/2240) for adapting the universal clamp plates (2010/2110/2210) to form a second clamp to clamp around the entire periphery of a second shape of cellular antenna mast structure section (as evident in figure 19) wherein at least one of the first and second shape of cellular antenna mast member section is an angle section (See Fig. 21 clamps adapted to a mast section having 90 degree angles as opposed to the conventional cylindrical mast structures, see also para. 183); and, an azimuth steering unit  (mounting carriage 2260, see para. 193) configured to attachment to the first universal clamp plate (attached to the mounting brackets through the cylindrical members).
Britz does not explicitly discloses: a cellular antenna mast member of a mast structure
However, Britz teaches that the antenna support system for attachment of a cellular communication antenna can facilitate assembly and connection of a system to t utility pole   which can have various shapes, sizes and/or be made from various materials. (Blitz para. 187)
Thus, one of ordinary skill in the art would have employed the system and teachings of Britz to attach a cellular communications antenna to a cellular antenna mast member of a mast structure in order to make the system an adaptable arrangement of mounting and clamping brackets with arced cylindrical members that can be utilized to clamp around different sized poles using a plurality of accommodations of items. (Britz para. 188)
Britz does not explicitly disclose: generation of friction with the first shape of cellular antenna mast member section sufficient to support an antenna; and friction with the second shape of cellular antenna mast section sufficient to support an antenna.
However, Britz in figures 24 and 26  teaches the use of sacrificial dimples 2216 (shown in FIG. 24A) to facilitate connection with the utility pole 2230. The dimples 2216 can be of various shapes, such as conical, to facilitate the connection and are located on an inner face of the mounting bracket 2210. The dimples 2216 are adapted (such as based on size, shape and/or material) to penetrate wood substrates and/or to crush and deform, in pressured contact, to a rigid metallic or concrete pole's surface texture. This intimate surface contact utilizing the dimples 2216 can provide a forced mechanical contact and resistance to the brackets slippage during temperature cycling. (Para. 199)
Therefore,  one of ordinary skill in the art would have relied on the teachings of sacrificial dimples taught by Britz as means for a set of components for adapting the universal clamp plates to form a first clamp to clamp around the entire periphery of a first shape of cellular antenna mast member section to generate friction with the first and second shape of cellular antenna mast member section sufficient to support an antenna, in order to provide a forced mechanical contact and resistance to the brackets slippage during temperature cycling. (Britz para. 199)
In addition, for the sake of argument, Rathbone in figures 1-8 teaches a cellular antenna support system for attachment of a cellular communications antenna (90/92 in Figures 7 and 8) to a cellular antenna mast member (antenna poles 80e-80g) of a mast structure (60) comprising: a universal clamp kit having: a first and a second universal clamp plate (Brackets 10a and 10b as evident in figures 6); a first set of components (fasteners 26a and 26b) for adapting the universal clamp plates (10 a/b) to form a first clamp to clamp around the entire periphery of a first shape of cellular antenna mast member section (80) to generate friction with the first shape of cellular antenna mast member section (80) sufficient to support an antenna (Please see all figures wherein the brackets are entirely supported by fasteners 26 without drilling into the pole 80); and, a second set of components (26) for adapting the universal clamp plates (10) to form a second clamp to clamp around the entire periphery of a second shape of cellular antenna mast member section (80) to generate friction with the second shape of cellular antenna mast section sufficient to support an antenna  (see comment above); wherein at least one of the first and second shape of cellular antenna mast member section is an angle section (see para. 37 wherein the clamps have a broad commercial application where mounting a broad range of different diameter or shapes of antenna pole are required). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of first and a second universal clamp plate; a first and second set of components for adapting the universal clamp plates to form a first and second clamp to clamp around the entire periphery of a first and second shape of cellular antenna mast member section to generate friction with the first and second shape of cellular antenna mast member section sufficient to support an antenna, as taught by Rathbone in the antenna support system of Britz to form the claimed invention in order for the system to have a broad commercial application where mounting a broad range of different diameter or shapes of antenna pole are required (Rathbone Para.  37)

Regarding claim 2-3, Britz in figures 18-23 and 27-28 discloses a cellular antenna support system wherein the first and second shapes of antenna mast section (1830/1930/2030/2130) are selected from: a square section, a planar section, an angle section and a circular section; and 
wherein at least the first clamp (1810/1910/2010/2110) engages with the first shape of antenna mast section (1830/1930/2030/2130) such that the first clamp cannot be rotated relative to the first shape of antenna mast section.
Britz does not explicitly discloses: a cellular antenna mast member of a mast structure
However, Britz teaches that the antenna support system for attachment of a cellular communication antenna can facilitate assembly and connection of a system to a utility pole   which can have various shapes, sizes and/or be made from various materials. (Blitz para. 187)
Thus, one of ordinary skill in the art would have employed the system and teachings of Britz to attach a cellular communications antenna to a cellular antenna mast member of a mast structure in order to make the system an adaptable arrangement of mounting and clamping brackets with arced cylindrical members that can be utilized to clamp around different sized poles using a plurality of accommodations of items. (Britz para. 188)
In addition, for the sake of argument, Rathbone in figures 1-8 teaches a cellular antenna support system for attachment of a cellular communications antenna (90/92 in Figures 7 and 8) to a cellular antenna mast member (antenna poles 80e-80g) of a mast structure (60) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Rathbone in the antenna support system of Britz to form the claimed invention in order for the system to have a broad commercial application where mounting a broad range of different diameter or shapes of antenna pole are required (Rathbone Para.  37)

Regarding claim 4-10, Britz in figures 18-23 and 27-28 discloses a cellular antenna support system:
wherein the first universal clamp plate (1810/1910/2010/2110) is substantially flat and attachable to a wall (see para. 183);
wherein the first and second universal clamp plates are different (see differences between clamp plates in figure 18 and 19);
wherein the first and second universal clamp plates are the same (see Fig. 19).
wherein the azimuth steering unit (2200) comprises a housing (Fig. 27: outer housing 2264) containing a rotational joint (core bearing 2262. See para. 206-207);
wherein the rotational joint comprises a rolling element bearing (carriage 2262 and 2264); 
wherein the azimuth steering unit comprises a locking mechanism (securing mechanism 2295 and/or securing member(s) 2268) configured to mechanically lock the steering unit at a predetermined angle;
wherein the locking mechanism comprises a locking plate (plates on housing 2264 in Fig. 28B) comprising a plurality of openings (Fig. 27 and 28), and a locking member (2268) engageable with each of the plurality of openings to thereby lock the steering unit. 

Regarding claim 12, Britz in figures 18-23 discloses a method for installing a cellular antenna support system on a cellular antenna mast comprising the steps of: providing a universal clamp kit (para. 183) having: a first and a second universal clamp plate (brackets 1810/1910/2010/2110); a first set of components (cylindrical member 1840/1940/2080/2180) for adapting the universal clamp plates (1810/1910/2010/2110) to form a first clamp to clamp a first shape of cellular antenna mast section (see Fig. 19: one set of brackets mounted to either utility pole 1830 or 1931); and, a second set of components for adapting the universal clamp plates to form a second clamp to clamp a second shape of cellular antenna mast section (another one set of brackets mounted to either utility pole 1830 or 1931); providing an azimuth steering unit (system 2200); 
selecting one of the first and second sets of components (1840/1940/2080/2180); assembling the first or second clamp (1810/1910/2010/2110) dependent upon the selected set of components; attaching the azimuth steering unit (2200) to one of the first and second universal clamp plates (1810/1910/2010/2110); clamping a cellular mast member (Fig. 19) with the first or second clamp (1810/1910); and, attaching a cellular antenna (2290) to the azimuth steering unit (2200). 
Britz does not disclose the steps of providing a cellular mast, the mast comprising a plurality of mast members, and clamping one of the plurality of mast members with the first and second clamp. 
However, Britz teaches that the antenna support system for attachment of a cellular communication antenna can facilitate assembly and connection of a system to utility poles   which can have various shapes, sizes and/or be made from various materials. (Blitz para. 187)
Thus, one of ordinary skill in the art would have employed the system and teachings of Britz to attach a cellular communications antenna to a cellular antenna mast member of a mast structure in order to make the system an adaptable arrangement of mounting and clamping brackets with arced cylindrical members that can be utilized to clamp around different sized poles using a plurality of accommodations of items. (Britz para. 188)
Moreover, for the sake of argument, Rathbone in figures 1-8 teaches a method of installing a cellular antenna support system on a cellular antenna mast comprising the steps of: 
 providing a cellular mast (60), the mast comprising mast members (antenna poles 80e-80g); providing a universal clamp kit having: a first and a second universal clamp plate (Brackets 10a and 10b as evident in figures 6); a first set of components (fasteners 26a and 26b) for adapting the universal clamp plates (10 a/b) to form a first clamp to clamp a first shape of cellular antenna mast member section (80); and, a second set of components (26) for adapting the universal clamp plates (10) to form a second clamp to clamp a second shape of cellular antenna mast member section (80); 
selecting one of the first and second set of components (26); assembling the first and second clamp (10) dependent upon the selected set of components (26); clamping one of the plurality of mast members (80) with the first or second clamp (10, 62 or 64). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of providing a cellular mast, the mast comprising a plurality of mast members, and clamping one of the plurality of mast members with the first and second clamp, as taught by Rathbone in the antenna support system of Britz to form the claimed invention in order for the system to have a broad commercial application where mounting a broad range of different diameter or shapes of antenna pole are required (Rathbone Para.  37)

Regarding claim 21, Britz in view of Rathbone in figures 1-3 disclose a cellular antenna support system wherein the first clamp comprises: an outer L-shaped subassembly (10b) comprising at least one of the universal clamp plates (tangs 14a and 14b, see Fig. 3) and an inner L-shaped subassembly (10b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Britz in view of Rathbone to form the claimed invention to create a  more universal antenna mount which accommodates different diameter and shape antenna poles. (Rathbone [35]) 

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolokotronis U.S. Publication No. 2018/0159199 (hereinafter Kolokotronis ‘199) in view of Kolokotronis International Publication No. WO2013/171291 (hereinafter Kolokotronis ‘291), further in view of U.S. Patent Application Publication No. 2018/0166765 to Britz et al. (“Britz”).

Regarding claim 13, Kolokotronis ‘199 in figures  1 -31 and paragraphs 47-76 discloses a method of modifying an assembly of a cellular antenna mast and cellular antenna, the assembly comprising: an antenna mast comprising a mast member(102); a support bracket (2/106) attached to the mast member at a first end, and to a pole (antenna support 3) at a second end; a first antenna (6) attached to the pole  (3) so as to be rotatable with respect to the pole in at least one of a vertical and horizontal axis; the method comprising the steps of: providing a mast clamp (clamping members 118, 120) configured to clamp the mast member between at least a first and second part of the mast clamp; providing an azimuth steering unit (steering and locking unit 200); attaching the steering unit to the mast clamp (Fig. 16 and 21); clamping the mast member with the mast clamp; and attaching one of the first antenna and a second antenna to the steering and locking unit (Fig. 26).
Kolokotronis does not explicitly discloses the step of: “removing the support bracket and the antenna from the mast”
However, Kolokotronis ‘291 teaches the step of: removing the support bracket and the antenna from the mast. (See page 9, lines 23-30 and 25:23-26:10)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kolokotronis ‘199 and Kolokotronis ‘291 to form the claimed invention in order to mitigate the need to purchase new antennas to achieve optimum and repeatable alignment of the antenna. (See Kolokotronis ‘291; page 9, lines 23-30)
Kolokotronis ‘199 and Kolokotronis ‘291 do not disclose: a mast member having a mast member cross-section comprising one of a square, rectangular or angle section; and wherein the mast clamp engages the mast member cross section such that the first clamp cannot be rotated relative to the first shape of antenna mast section.
However, Britz in figures 18-23 and 27-28 discloses a method a mast member (2130) having a mast member cross-section comprising one of a square, rectangular or angle section (see Fig. 21); and wherein the mast clamp (2110) engages the mast member cross section (2130) such that the first clamp cannot be rotated relative to the first shape of antenna mast section (2130).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the method of modifying an assembly of a cellular antenna mast and cellular antenna comprising a mast member having a mast member cross-section comprising one of a square, rectangular or angle section of Britz in the method according to Kolokotronis ‘199 and Kolokotronis ‘291 in order to enable mounting of network devices with respect to a particular support structure, such as a utility pole which can have various shapes, sizes and/or be made from various materials; and can be secured on a wide range of metal and wooden light and power poles (or other structure), such as those that are commonly found in streets, parking lots, public spaces and other locations; enabling adjustments of an alignment of an antenna(s), such as direction, spacing, elevation and/or azimuth, and further enabling mounting to a wide range of pole diameters, and shapes ranging from round to square, straight wall and tapered. (Britz para. 183)

Regarding claims 14-19, the combination of Kolokotronis ‘199 and Kolokotronis ‘291 discloses the components as claimed to include the calculations required to achieve the desired azimuth and elevations. 
The method of using a device is not germane to the issue of patentability of the device itself. Therefore, this limitations have not been given patentable weight.
Additionally, the presence of process limitations on product claims, which product does not otherwise patentable distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Britz and Rathbone as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0365985 to Clifford et al. (“Clifford”).

Regarding claim 20, Britz and Rathbone do not explicitly disclose an antenna support system comprising a tilt bracket between the azimuth steering unit and the antenna.
However, Clifford in Figures 4 and 10 teaches a cellular antenna support system  comprising a tilt bracket (downtilt assembly 186/22) between the azimuth steering unit (azimuth adjustment assembly 106) and the antenna (102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ an antenna support system comprising a tilt bracket between the azimuth steering unit and the antenna as taught by Clifford in the Britz/Rathbone cellular antenna support system to form the claimed invention to maximize the use of the communications network by remotely adjusting the physical orientation of the antenna. (See Clifford [89-90])

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845